Citation Nr: 1423444	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-19 623	)	DATE
	)
	)

 On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease, laminectomy residuals, and degenerative joint disease.  

2.  Entitlement to service connection for a recurrent gastrointestinal disorder to include ulcerative colitis.  

3.  Entitlement to service connection for a recurrent heart disorder to include a heart murmur.  

4.  Entitlement to service connection for a recurrent sleep disorder to include obstructive sleep apnea and insomnia.  

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right fibular fracture residuals.  

6.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's major depressive disorder for the period prior to August 18, 2004.  
7.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's major depressive disorder for the period on and after August 18, 2004.  

8.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left hip degenerative changes and arthralgia.  

9.  Entitlement to a total rating for compensation purposes based on individual unemployability due to the Veteran's service-connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1969 to September 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Denver, Colorado, Regional Office which, in pertinent part, established service connection for a major depressive disorder; assigned a 30 percent evaluation for that disability; established service connection for both chronic sacroiliitis and left hip degenerative changes and arthralgia; assigned 10 percent evaluations for those disabilities; established service connection for left knee arthroscopy scar residuals; assigned a noncompensable evaluation for that disability; effectuated the awards as of June 19, 2002; and denied service connection for left ankle arthralgia, bilateral plantar fasciitis, stress and anxiety, migraine, ulcerative colitis, a heart murmur, and a sleep disorder.  In May 2005, the Portland, Oregon, Regional Office (RO), in pertinent part, increased the evaluation for the Veteran's major depressive disorder from 30 to 50 percent; effectuated the award as of August 18, 2004; reopened the Veteran's claim of entitlement to service connection for left ankle arthralgia and denied the claim on the merits; and denied service connection for lumbar degenerative disc disease with sciatica, right hip arthralgia, and right ankle arthralgia; denied compensation under the provisions of 38 U.S.C.A. § 1151 for right fibular fracture residuals; and denied a TDIU.  In April 2009, the Veteran withdrew his claims of entitlement to service connection for bilateral plantar fasciitis, stress and anxiety, and migraine.  In March 2011, the Board denied service connection for a right hip disorder, a right ankle disorder, and a left ankle disorder and remanded the issues of service connection for low back degenerative disc disease, ulcerative colitis, a heart murmur, and a sleep disorder; compensation under the provisions of 38 U.S.C.A. § 1151 for right fibular fracture residuals; increased evaluations for both the Veteran's major depressive disorder and left hip degenerative changes and arthralgia; and a TDIU to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues of service connection for low back degenerative disc disease, ulcerative colitis, a heart murmur, and a sleep disorder as entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease, laminectomy residuals, and degenerative joint disease, a recurrent gastrointestinal disorder to include ulcerative colitis, a recurrent heart disorder to include a heart murmur, and a recurrent sleep disorder to include obstructive sleep apnea and insomnia, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a recurrent gastrointestinal disorder to include ulcerative colitis, a recurrent heart disorder to include a heart murmur, and a recurrent sleep disorder to include obstructive sleep apnea and insomnia; compensation under the provisions of 38 U.S.C.A. § 1151 for right fibular fracture residuals; an increased evaluation for the Veteran's major depressive disorder; and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In August 2004, the Veteran submitted a claim for "a right leg condition (fracture due to other s/c conditions)."  The claim may be reasonably construed as seeking service connection for a right leg disorder to include fibular fracture residuals.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  Service connection is currently in effect for left total knee arthroplasty residuals, left knee arthroscopy scar residuals, right knee chondromalacia patellae with degenerative changes, left hip degenerative changes and arthralgia, chronic sacroiliitis, a major depressive disorder, hearing loss, and tinnitus.   

2.  Lumbosacral spine degenerative disc disease, laminectomy residuals, and degenerative joint disease have been related to the Veteran's service-connected lower extremity disabilities.  

3.  The Veteran's service-connected left hip disorder alone has been shown to be productive of no more than a left hip range of motion of flexion to 102 degrees, extension to 15 degrees, abduction to 20 degrees with pain, adduction to 26 degrees with pain, internal rotation to 22 degrees with pain, and external rotation to 40 degrees and mild degenerative changes.  



CONCLUSIONS OF LAW

1.  Lumbosacral spine degenerative disc disease, laminectomy residuals, and degenerative joint disease were incurred proximately due to or as the result of the Veteran's left total knee arthroplasty residuals, left knee arthroscopy scar residuals, and right knee chondromalacia patellae with degenerative changes.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  

2.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's left hip degenerative changes and arthralgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5251, 5152, 5253 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for lumbosacral spine degenerative disc disease, laminectomy residuals, and degenerative joint disease.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

In addressing the issue of an initial evaluation in excess of 10 percent for the Veteran's left hip degenerative changes and arthralgia, VA has issued several VCAA notices to the Veteran including a February 2003 notice which informed him of the evidence generally needed to support a claim of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The February 2003 VCAA notice was issued to the Veteran prior to the August 2003 rating decision from which the instant appeal arises.  The issue was readjudicated in the September 2006 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, as this appeal arises in part from the Veteran's disagreement with initial evaluation assigned following the grant of service connection for left hip degenerative changes and arthralgia, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran has been afforded multiple VA examinations.  The examination reports are of record.  The Veteran's Social Security Administration (SSA) documentation has been incorporated into the record.  The Board remanded the Veteran's appeal to the RO for additional development which included affording the Veteran an additional VA orthopedic examination which addressed the left hip.  The requested VA orthopedic examination was conducted in December 2011.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2011 VA examination report reflects that all relevant records were reviewed and the requested findings were provided.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection for a Lumbosacral Spine Disorder

The Veteran asserts that service connection for a post-operative lumbosacral spine disorder is warranted secondary to his service-connected lower extremity disabilities.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The claimed disorder, a lumbosacral spine disorder to include degenerative disc disease and degenerative joint disease (arthritis), is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker, 708 F.3d 1331.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for left total knee arthroplasty residuals, left knee arthroscopy scar residuals, right knee chondromalacia patellae with degenerative changes, left hip degenerative changes and arthralgia, chronic sacroiliitis, a major depressive disorder, hearing loss, and tinnitus.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to a lumbosacral spine disorder.  In his June 2002 claim for service connection, the Veteran advanced that service connection for a back disorder was warranted secondary to his service-connected left knee disorder,  

At a June 2003 VA examination for compensation purposes, the Veteran complained of chronic low back pain secondary to his "modified weight bearing and modified lifting capability" associated with his service-connected left knee disorder.  Contemporaneous X-ray studies of the lumbosacral spine revealed findings consistent with degenerative disc disease and degenerative changes.  An assessment of "chronic sacroiliitis as consequence of weight shifting and abnormal lifting, as likely as not secondary to service-connected left knee condition" was advanced.  The examiner clarified that "the development of proximal and distal joint complaints is classically a consequence of abnormal weight bearing and modified ambulation as a consequence of injury to a major lower extremity joint."  Service connection has been established for chronic sacroiliitis.  

An April 2004 X-ray study of the lumbar spine from J. Warren, M.D., revealed findings consistent with osteoarthritis.  

At a December 2004 VA examination for compensation purposes, the Veteran presented a history of an August 2004 lumbosacral spine paraspinal discectomy.  An assessment of lumbar spine degenerative disc disease was advanced.  The examining VA physician's assistant stated that he could not render an opinion as to the relationship between the Veteran's lumbar spine degenerative disc disease and his service-connected lower extremities "without resorting to mere speculation."  

A February 2007 written statement from A. Eilers, M.D., opines that the Veteran "has a history of having back difficulties and bilateral knee problems, more on the left than the right;" "I think it is more likely than not that the knee problems he has had over a long period of time, about four years, have contributed to his back problem;" "I would say directly, because he had to protect his knees and in doing that put more stress on his back;" and "that is probably the reason he is having trouble with his back."   
A February 2013 VA evaluation states that the Veteran was diagnosed with "low back degenerative disc disease."  The examiner opined that: "degenerative changes in back discs are caused primarily by genetic, age-related, and/or ischemic degeneration;" "I have attended many professional conferences discussion causation (sic) of back problems, and degenerative disc disease in the past 10 years, but I have not encountered evidence linking disordered gait or problems with hips or knees to the causation or degenerative discs or their symptoms;" "for same reasons discussed in causation, it is my opinion that his [service-connected] conditions have not caused his [degenerative disc disease] to progress beyond natural progression, because of lack of identified mechanism for causation by his existing [service-connected] conditions, and above listed conditions more likely than not the source of his [degenerative disc disease] issues;" and "thus, with currently available information, Veteran less likely than not has degenerative disc disease in his back secondary to his [service-connected] knee conditions."  The physician made no specific findings as whether the Veteran's post-service lumbosacral spine disabilities had increased in severity beyond their natural progression as the result of his service-connected chronic sacroiliitis and failed to discuss the favorable opinions from the VA examiner and Dr. Eilers as to the relationship between the Veteran's service-connected knee disabilities, his associated abnormal weight bearing and ambulation, and his current lumbosacral spinal disabilities.  Given such omissions, the Board finds the February 2013 VA opinion to be of little probative value.  

For these reasons and upon resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for lumbosacral spine degenerative disc disease, laminectomy residuals, and degenerative joint disease secondary to the Veteran's service-connected lower extremity disorders is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


III.  Left Hip Degenerative Changes and Arthralgia 

The Veteran asserts that an initial evaluation in excess of 10 percent is warranted for his service-connected left hip disability.  
Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by the limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of extension of the thigh to 5 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of flexion of the thigh to 45 degrees warrants a 10 percent evaluation.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 20 degrees.  A 40 percent evaluation requires that flexion be limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 10 percent evaluation is warranted where limitation of rotation of the thigh is such that it not possible to toe out more than 15 degrees.  A 10 percent evaluation is also warranted where limitation of adduction of the thigh is such that one cannot cross the legs.  A 20 percent evaluation is warranted where abduction is not possible beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.   

The average normal range of motion of the hip is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

At a June 2003 VA examination for compensation purposes, the Veteran exhibited a left hip range of motion of flexion to 102 degrees, extension to 15 degrees, abduction to 20 degrees with pain, adduction to 26 degrees with pain, internal rotation to 22 degrees with pain, and external rotation to 40 degrees.  Contemporaneous X-ray studies of the left hip revealed mild degenerative changes.  An assessment of left hip arthralgia was advanced.  

A May 2006 VA treatment record states that the Veteran complained of bilateral hip pain.  

In his October 2006 Appeal to the Board (VA Form 9), the Veteran advanced that his left hip disorder was manifested by hip pain, weakness, and fatigue.  

At a December 2011 VA hip examination, the Veteran exhibited a left hip range of motion of flexion to 95 degrees with pain and extension to 0 degrees with pain; the ability to abduct the hip beyond 10 degree, to cross his legs, and to toe out more than 15 degrees; and no identifiable hip pathology on either physical or X-ray evaluation.  The Veteran was diagnosed with myofascial syndrome of the hips.  The examiner determined that the Veteran's left hip disorder did not impact on his ability to work.  The examiner indicated that the Veteran did not report that flare-ups impact the function of the hips and/or thing.  The examiner indicated that the Veteran was able to perform repetitive-use testing with three repetitions and that there was no additional limitation in range of motion of the hip or thigh following repetitive-use testing.  

The Veteran's service-connected left hip disorder alone has been shown to be manifested by no more than a left hip range of motion of flexion to 102 degrees, extension to 15 degrees, abduction to 20 degrees with pain, adduction to 26 degrees with pain, internal rotation to 22 degrees with pain, and external rotation to 40 degrees and mild degenerative changes.  The examiner at the most recent VA hip evaluation found that the Veteran's left hip disability is productive of essentially no vocational or functional impairment.  Such findings warrant assignment of a 10 percent evaluation under Diagnostic Code 5251, the maximum available under that diagnostic code.  Separate compensable evaluations are not for assignment under 38 C.F.R. § 4.71a, Diagnostic Codes 5252 and 5253 in the absence of either actual or functional limitation of flexion of the thigh to 45 degrees; limitation of rotation of the thigh to a point where it not possible to toe out more than 15 degrees or limitation of adduction of the thigh is such that one cannot cross the legs.  In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain and painful motion. 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. at 206-7.

The Veteran asserts that an evaluation in excess of 10 percent is warranted for his left hip disability.  He has not advanced any specific basis for assignment of such an evaluation.  The Board finds that the weight of the evidence does not demonstrate that an evaluation in excess of 10 percent for the Veteran's left hip degenerative changes and arthralgia is warranted.  The Board finds that an initial 10 percent evaluation and no higher is warranted for the Veteran's left hip disability at any point during the relevant period of time.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).   

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left hip disability with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 reflects that the diagnostic criteria reasonably describes the Veteran's left hip disability level and symptomatology.  The diagnostic criteria convey that evaluations will be assigned for hip disabilities based upon functional thigh limitation of motion and other symptomatology, including pain, specific to degenerative joint disease and arthralgia.  The schedular rating criteria provide for disability ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21 , 4.40, 4.45, 4.59 (2013); see also DeLuca.  The Veteran's left hip disability picture has been shown to encompass significant functional limitation of motion which falls within the diagnostic criteria for a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  The documentation of record does not show exceptional limitation due to the Veteran's left hip disability beyond that contemplated by the rating schedule.  Therefore, the Board determines that referral of the claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  


ORDER

Service connection for lumbosacral spine degenerative disc disease, laminectomy residuals, and degenerative joint disease is granted.  

An initial evaluation in excess of 10 percent for the Veteran's left hip degenerative changes and arthralgia is denied.  


REMAND

A December 2002 VA treatment entry states that the Veteran had a history of ulcerative colitis; underwent a 1985 endoscopic evaluation; and was last evaluated by a Dr. Harpole.  The report of a June 2003 VA examination conveys that the Veteran was diagnosed with ulcerative colitis in "about 1982 or 1982" by sigmoidoscopy;" "his heart murmur was discovered on a routine physical examination about 15 years ago;" and an electrocardiographic study at that time revealed "a minor valvular abnormality."  A November 2004 VA treatment record states that the Veteran's right fibular fracture residuals were being treated by a Dr. Driver, his private physician.  The clinical documentation of the cited treatment is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A July 2004 VA sleep study advanced impressions of "insomnia secondary to mental condition" and "snoring and apneas, rule out obstructive sleep apnea."  An October 2004 VA treatment record states that the Veteran was diagnosed with "insomnia related to another mental disorder."  An October 2004 VA sleep study revealed findings consistent with moderate obstructive sleep apnea.  An April 2005 VA sleep medicine evaluation advances impressions of both "insomnia secondary to mental condition" and obstructive sleep apnea.  A June 2005 VA sleep medicine treatment record states that the Veteran did not need a CPAP and advanced impressions of snoring, "periodic limb movements of sleep;" and "insomnia secondary to mental condition."  An October 2006 VA treatment record states that the Veteran was diagnosed with "insomnia secondary to mental condition" and "hypersomnia with sleep apnea."  A March 2013 VA examination concluded that "there is no medical nexus between sleep apnea and major depression, left knee disability, right knee disability, sacroiliitis, scars, and degenerative changes and arthralgia of the left hip.  The examiner made no findings as to the relationship between the Veteran's diagnosed "insomnia secondary to mental condition" and his major depressive disorder and other service-connected disabilities.  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further psychiatric evaluation is required to determine the relationship, if any, between the Veteran's "insomnia secondary to mental condition" and his service-connected major depressive disorder.  Given these facts, the Board observes further that the issue of service connection for a sleep disorder to include sleep apnea and insomnia is inextricably intertwined with the evaluation of the Veteran's major depressive disorder as it may be a component of the service-connected disability.  Appellate consideration of the issue of entitlement to a TDIU is deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his recurrent gastrointestinal, heart, and sleep disorders and right fibular fracture residuals including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Drs. Harpole and Driver and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after December 2011.  

3.  Then schedule the Veteran for a VA psychiatric examination to address the current nature and etiology of his recurrent sleep disorder to include obstructive sleep apnea and insomnia.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether any identified sleep disorder is related to and/or is a symptom of the Veteran's service-connected major depressive disorder and/or increased in severity beyond its natural progression due to his service-connected disabilities.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues of service connection for a recurrent gastrointestinal disorder to include ulcerative colitis, a recurrent heart disorder to include a heart murmur, and a recurrent sleep disorder to include obstructive sleep apnea and insomnia; compensation under the provisions of 38 U.S.C.A. § 1151 for right fibular fracture residuals; the evaluation of the Veteran's major depressive disorder; and a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


